UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6801



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


LUIS ALONSO RIVERA,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cr-00076-CMH)


Submitted:     June 26, 2008                  Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Luis Alonso Rivera, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Luis Alonso Rivera appeals the district court’s orders

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000), and denying his motion for reconsideration.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Rivera, No. 1:05-cr-00076-CMH (E.D. Va.

Apr. 24, 2008 & May 21, 2008).         Although we deny Rivera’s request

for appointment of counsel under the Criminal Justice Act, we grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                   - 2 -